DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 29 are allowed.
Reasons for Allowances
As per BPAI decision on 8/6/2021, regrading claim 1, the prior art does not disclose a retainer comprising: a post having a first end to be received by an opening of a wall plate cover of an outlet and a second end opposite the first end, at least a portion of the post having a plurality of grooves positioned between the first end and the second end, the plurality of grooves forming a retainer-receiving portion; and a plug retainer to be removably coupled to the post, the plug retainer to move relative to the post between the first end of the post and the second end of the post, the plug retainer including a plurality of flexible tabs protruding from a base of the plug retainer in a direction along a longitudinal length of the post, the flexible tabs to slide relative to the plurality of grooves and over an outermost surface of the retainer-receiving portion of the post when the plug retainer is moved relative to the retainer-receiving portion of the post.as required by this claim.
Regarding claims 8 and 9 were allowed as discussed in previous office actions.
As per BPAI decision on 8/6/2021, regrading claim 10, the prior art does not disclose a retainer comprising: a post having a first portion to couple to an opening of a wall plate cover of an outlet and a second portion defining a retainer-receiving portion, the retainer-receiving portion including a plurality of discrete grooves; a plug retainer to be removably coupled to the post, the plug retainer to slide in a first direction relative to the retainer-receiving portion of the post to engage a power plug of an electrical device coupled to the outlet, the plug retainer to slide in a second direction opposite the first direction relative to the retainer-receiving portion of the post to at least one of disengage the plug retainer from the power plug or remove the plug retainer from the retainer-receiving portion of the post; and a lock to removably couple the plug retainer to the post, the lock being movable in a direction radially outwardly relative to a longitudinal axis of the post to enable the lock to slide relative to the post in at least one of the first direction or the second direction in response to the plug retainer being moved relative to the post as required by this claim.
As per BPAI decision on 8/6/2021, regrading claim 13, the prior art does not disclose a retainer comprising: a post having a first portion to be received by an opening of a wall plate cover of an outlet and a second portion defining a retainer-receiving portion, the retainer-receiving portion including a plurality of discrete grooves spaced along a longitudinal length of the post defining the retainer-receiving portion of the post; and a plug retainer to be removably coupled to the post, the plug retainer to slide in a first direction relative to the retainer-receiving portion of the post to engage a power plug of an electrical device coupled to the outlet, the plug retainer to slide in a second direction opposite the first direction relative to the retainer-receiving portion of the post to at least one of disengage the plug retainer from the power plug or remove the plug retainer from the retainer-receiving portion of the post, the plug retainer including flexible tabs to engage one of the discrete grooves to maintain a position of the plug retainer relative to the post, and respective ones of the flexible tabs including a protrusion to engage the discrete grooves as required by this claim.
As per BPAI decision on 8/6/2021, regrading claim 14, the prior art does not disclose a retainer comprising: a post having a first portion to be received by an opening of a wall plate cover of an outlet and a second portion defining a retainer-receiving portion, the retainer-receiving portion including a plurality of isolated grooves spaced along a longitudinal length of the post defining the retainer-receiving portion of the post; and a plug retainer to be removably coupled to the post, the plug retainer to slide in a first direction relative to the retainer-receiving portion of the post to engage a power plug of an electrical device coupled to the outlet, the plug retainer to slide in a second direction opposite the first direction relative to the retainer-receiving portion of the post to at least one of disengage the plug retainer from the power plug or remove the plug retainer from the retainer-receiving portion of the post, the plug retainer including flexible tabs that are to engage one of the isolated grooves to maintain a position of the plug retainer relative to the post, and the flexible tabs to protrude from a base of the plug retainer and flex radially outwardly over an outermost surface of the retainer-receiving portion of the post when the plug retainer slides along the post relative to the isolated grooves, the flexible tabs having longitudinal axes that are canted relative to a longitudinal axis of the post as required by this claim.
As per BPAI decision on 8/6/2021, regrading claim 16, the prior art does not disclose a method comprising: coupling a post of a retainer to an opening of a wall plate cover of an outlet; aligning a post-receiving opening of a plug retainer of the retainer relative to the post after the post is coupled to the outlet; moving the plug retainer in a first direction along the post relative to a longitudinal axis of the post while the post is coupled to the wall plate cover, the plug retainer including a lock to slide relative to the longitudinal axis of the post when the plug retainer moves in the first direction; sliding the lock of the plug retainer along a retainer-receiving portion of the post defined by a plurality of discrete grooves formed on an outer surface of the post; and positioning the plug retainer adjacent an electrical plug coupled to the outlet to inhibit removal of an electrical plug from the outlet, the positioning of the plug retainer adjacent the electrical plug causing the lock of the plug retainer to engage the post as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831